Per Curiam,
It ought to be understood by this time that the findings of fact by an auditor, and the approval thereof by the court below, is not to be overturned in this court unless error is clearly shown. The auditor has found that the judgment note dated April 1, 1873, was converted into an advancement. There was some conflict in the testimony from which this conclusion was drawn, but there was enough to sustain it. We entirely agree with the learned judge below where he said: “ It is clear from all the testimony in the case that, at the time of the $150 payment on the first of January, 1878, the character of this obligation was changed. Charles S. Sickler contended at that time his father gave him the balance, and the other heirs contended that it was turned into an advancement. We are very clear that the evidence indicates an advancement rather than a gift, and the report of the auditor is confirmed.” To overcome this, it must appear there was not sufficient evidence to justify this finding; to show us there was a conflict of evidence is a mere waste of time.
The decree is affirmed and the appeal dismissed at the costs of the appellant. W. M. S., Jr.